Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 10/23/2020, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al (See Google Translation for WO 2015/155830 A1).
Regarding claims 12-17, Kai teaches a high durability anti-fouling structure provided with: a porous base material, which has multiple pores on the surface and internally and for which surface roughness (Ra) is 400 nm or less (e.g., 10nm); and a liquid impregnated in the porous base material; wherein the diameter of the micropores of the porous structure layer is 10 nm to 400 nm (i.e., antifouling structure, in which a base having a porous structure layer comprising micropores is impregnated with a non-volatile liquid (abstract; claims 1,2; page 2, § anti-fouling coating).
page 2, description, § anti-fouling coating); wherein one of ordinary skill in the art would have understood that by controlling or adjusting the surface roughness (Ra) and pore diameter the relationship between the number of micropores per unit area of the porous structure layer and an average opening diameter of the micropores, surface roughness (Rz), and porosity would also be controlled. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the surface roughness (Ra) and pore diameter, and therein the relationship between the number of micropores per unit area of the porous structure layer and an average opening diameter of the micropores, surface roughness (Rz), and porosity, to optimize the ability of the porous surface to hold the impregnating liquid as well as the wear resistance, transparency, and light scattering properties of the surface.
Regarding claims 18-21, Kai suggests, would allow one of ordinary skill in the art at the time of invention to at once envisage, or renders obvious the compositions of the instant claims as surface treatments (i.e., modifiers) and/or the non-volatile liquid (page 2-3, § anti-fouling coating).
Regarding claim 22, Kai suggests or otherwise renders obvious substantially spherical voids that are randomly disposed in three-dimensional directions communicate to each other to form the micropores (figure 1).
Regarding claim 23, Kai teaches the difference in surface energy between the porous base material and the liquid is 10 mJ/m2 or less (abstract).

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive.
Applicant contends Kai does not disclose a number of micropores per unit area or an average opening diameter of the micropores, nor does Kai recognize that a relationship between a number of micropores per unit area and the average opening diameter of the micropores as a result-effective variable; so since Kai does not disclose the claimed relationship to be a result-effective variable, there would be no motivation to optimize a number of micropores per unit area and an average opening diameter of micropores to achieve the claimed range.
This is not persuasive, because Kai teaches the surface roughness (Ra) of the porous base is controlled to hold the impregnating liquid as well as wear resistance and transparency; and the diameter is controlled to control light scattering and the liquid particle being able to impregnate the porous surface  (page 2, description, § anti-fouling coating); wherein one of ordinary skill in the art would have understood that by controlling or adjusting the surface roughness (Ra) (via adjusting the number of pores) and pore diameter the relationship between the number of micropores per unit area of .
In response to applicant's argument that the embodiment of the instant claims is drawn to an antifouling structure configuration designed to control an amount of non-volatile liquid oozing out, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In addition, Kai teaches the surface roughness (Ra) of the porous base is controlled to hold the impregnating liquid as well as wear resistance and transparency (page 2, description, § anti-fouling coating); so Kai would have suggested to one of ordinary skill in the at the time of invention that holding the impregnating liquid is an optimizable condition or property that could be adjusted to control an amount of non-volatile liquid oozing out.
In response to applicant's argument that the embodiment of the instant claims has unexpected results relating to heat resistance and wear resistance due to the average pore diameter, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In addition, Kai teaches its embodiments have wear resistance and high durability; and, the surface roughness (Ra) of the porous base is controlled to hold the impregnating liquid as well as wear resistance and transparency (page 1, § abstract, description; page 2, description, § anti-fouling coating).
Applicant contends Kai It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the surface roughness (Ra) disclosed in Kai; and Kai does not provide a teaching or suggestion for modifying a surface roughness Rz.
With regard to the surface roughness (Ra), Kai teaches the surface roughness (Ra) of the porous base is controlled to hold the impregnating liquid as well as wear resistance and transparency; and the diameter is controlled to control light scattering and the liquid particle being able to impregnate the porous surface  (page 2, description, § anti-fouling coating); wherein one of ordinary skill in the art would have understood that by controlling or adjusting the surface roughness (Ra) (via adjusting the number of pores) and pore diameter the relationship between the number of micropores per unit area of the porous structure layer and an average opening diameter of the micropores, surface roughness (Rz), and porosity would also be controlled.
With regard to the surface roughness (Rz), the Applicant has prevented no proof that adjusting the surface roughness of (Ra) would have not also suggested to one of ordinary skill in the art at the time of invention the closely related variable (Rz) could also be adjusted or optimized. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783